Citation Nr: 0009965	
Decision Date: 04/13/00    Archive Date: 04/20/00

DOCKET NO.  95-27 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for the cause of the 
veteran's death.  

2.  Entitlement to dependents' educational assistance 
benefits under Chapter 35, Title 38, United States Code.  


REPRESENTATION

Appellant represented by:	R. B. Hailey, Attorney


WITNESSES AT HEARINGS ON APPEAL

Appellant and R. W. Morris, Jr., M.D.

ATTORNEY FOR THE BOARD

C. S. Freret, Counsel


INTRODUCTION

The veteran had active military service from July 1941 to 
April 1947.  

This appeal comes before the Board of Veterans' Appeals 
(Board) from a rating decision by the Department of Veterans 
Affairs (VA) Nashville, Tennessee, Regional Office (RO).  

The appellant's representative argues that the veteran's 
service-connected bilateral defective hearing never improved 
after becoming so severe it was assigned a 100 percent 
evaluation by a February 1955 rating decision (effective 
October 15, 1954), and has submitted affidavits from 
physicians and a hearing instrument specialist that present 
opinions to the effect that when a person has a serious 
hearing disability it does not improve.  The representative 
claims that, therefore, a February 1958 rating decision, 
which reduced the evaluation to 40 percent, effective 
April 26, 1958, (although a May 1958 rating decision 
subsequently increased the evaluation to 80 percent, 
effective April 26, 1958) was clearly and unmistakably 
erroneous.  The representative seeks to establish that the 
veteran should have been rated 100 percent for his defective 
hearing from 1954 up until he died in April 1994, which would 
entitle the appellant to receive dependency and indemnity 
compensation under the provisions of 38 U.S.C.A. § 1318.  The 
claim of clear and unmistakable error in the February 1958 
rating decision is not inextricably intertwined with the 
current claim and has not been developed for appellate 
consideration by the RO.  Therefore, this matter is referred 
to the RO for appropriate action.  

The Board notes that the veteran sustained a shell fragment 
wound to his right thigh in October 1993, and that service 
connection was granted for a scar of the right lower 
extremity, as a residual of the shell fragment wound, by a 
March 1947 rating decision.  Review of the claims file 
reveals that the RO erroneously began identifying the 
disability as a scar of the left lower extremity in a July 
1971 rating decision, and has continued to do so.  


FINDINGS OF FACT

1.  A death certificate shows that the veteran died on April 
[redacted], 1994, at the age of 74, and that the immediate cause 
of death was congestive cardiomyopathy and ischemic bowel, which 
was due to arteriosclerosis.  

2.  At the time of his death, the veteran was service-
connected for bilateral defective hearing, rated 60 percent 
disabling since November 27, 1978, and for residuals of 
malaria, a residual scar from a shell fragment wound of the 
left deltoid region, and a residual scar from a shell 
fragment wound of the right lower extremity, each rated 
noncompensable since April 13, 1947.  

3.  Neither a cardiovascular disability nor a 
gastrointestinal disability is shown to have been present in 
service or within the first year following the veteran's 
separation from service in April 1947.  

4.  The cardiovascular and gastrointestinal disorders that 
were the immediate cause of the veteran's death are not shown 
to have been related to an inservice disease or injury.  

5.  The veteran's service-connected bilateral defective 
hearing, residuals of malaria, residual scar of the left 
deltoid region, or residual scar of the right lower extremity 
did not cause or contribute substantially to his death, and 
there was no causal connection between those disabilities and 
the cause of his death.  

6.  The veteran was honorably discharged from active duty, 
did not die in active service or as the result of a service-
connected disability, and had not established entitlement to 
a permanent and total disability rating due to service 
connected disability at the time of death.  


CONCLUSIONS OF LAW

1.  The veteran's death was not caused by, or substantially 
or materially contributed to, by a disability incurred in or 
aggravated by military service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 1310, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309, 3.312, 3.313(a) (1999).  

2.  The appellant's claim for dependents' educational 
assistance benefits under Chapter 35, Title 38, United States 
Code, lacks legal merit and entitlement under the law.  
38 U.S.C.A. §§ 3501, 5107 (West 1991 & Supp 1999); 38 C.F.R. 
§ 3.807 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant's claims for service connection for the cause 
of the veteran's death and entitlement to dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code are "well grounded" within the meaning of 
38 U.S.C.A. § 5107(a).  That is, she has presented claims 
which are plausible because there are competent medical 
statements that link the cardiovascular and gastrointestinal 
disorders that were the immediate cause of the veteran's 
death to his period of military service, either as beginning 
during service, as being related to his service-connected 
malaria, or as being caused by PTSD that developed as a 
result of his exposure to traumatic events in service.  All 
relevant facts have been properly developed and no further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107(a).

I.  Cause of the Veteran's Death

The veteran died on April [redacted], 1994, at the age of 74.  
The death certificate showed that the immediate cause of death 
was congestive cardiomyopathy and ischemic bowel due to 
arteriosclerosis.  At the time of death, he was service-
connected for bilateral defective hearing, rated 60 percent 
disabling since November 27, 1978, and for residuals of 
malaria, a residual scar from a shell fragment wound of the 
left deltoid region, and a residual scar from a shell 
fragment wound of the right lower extremity, each rated 
noncompensable since April 13, 1947.  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by wartime 
service.  38 U.S.C.A. § 1110.  Additionally, where a veteran 
served continuously for 90 days or more during a period of 
war, and cardiovascular disease becomes manifest to a degree 
of 10 percent within one year from date of termination of 
such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary. 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

To establish service connection for the cause of the 
veteran's death, the evidence must show that disability 
incurred in or aggravated by service either caused or 
contributed substantially or materially to cause death.  For 
a service-connected disability to be the cause of death, it 
must singly or with some other condition be the immediate or 
underlying cause, or be etiologically related.  For a 
service-connected disability to constitute a contributory 
cause, it is not sufficient to show that it casually shared 
in producing death, but, rather, a causal connection must be 
shown.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.  

The appellant has presented several theories to support her 
contention that the veteran's death resulted from disorders 
that were related to his period of military service.  She 
asserts that the cardiovascular and gastrointestinal 
disorders that were listed on the death certificate as the 
immediate causes of death had their origins in service.  She 
maintains that the malaria for which the veteran received 
treatment in service continued to causes problems throughout 
his life after service and resulted in the development of the 
cardiovascular and gastrointestinal disorders that caused his 
death.  She also argues that the veteran developed 
posttraumatic stress disorder (PTSD) as a result of his 
combat experiences, and that the stress, emotional problems 
and possible mental problems associated with the PTSD 
directly caused the cardiovascular and gastrointestinal 
problems that resulted in his death.  

Cardiovascular and gastrointestinal disorders

Service medical records show no complaint or finding of any 
cardiovascular or gastrointestinal disabilities.  Nor is 
there any clinical finding demonstrating the presence of 
cardiovascular disability to a compensable degree within the 
first year after the veteran's separation from service in 
April 1947.  The medical evidence of record shows that the 
initial manifestations of the veteran's cardiovascular and 
gastrointestinal disabilities were many years after service.  
Cardiovascular disability was first clinically apparent in 
the 1970's; September 1990 medical record from Ft. Sanders 
Sevier Medical Center noted that the veteran had been started 
on Nitro-Bid in 1976 to prevent another myocardial 
infarction, and a March 1979 VA outpatient record reported an 
assessment of angina and coronary insufficiency.  
Subsequently dated medical records show that the veteran was 
diagnosed with various cardiovascular disorders in the 
1990's, including congestive heart failure, ischemic 
cardiomyopathy, mitral insufficiency, ventricular 
tachycardia, intermittent claudication, and hypertension of 
undetermined etiology.  

Review of the claims file reveals that the initial clinical 
manifestation of gastrointestinal disability experienced by 
the veteran occurred in the late 1950's.  In two January 1959 
statements, H. W. Conrad, M.D., indicated that he had treated 
the veteran since March 1958 for nervousness, weak spells, 
indigestion, and alternating constipation, and that the 
symptoms had become worse in January 1959, as the veteran was 
having six to eight explosive bowel movements per day with 
associated weight loss, nausea, vomiting, abdominal cramping, 
and vertigo.  The veteran was subsequently hospitalized in 
May and June 1959 for his symptoms, which were reported to be 
fairly typical of hyperthyroidism.  Findings from a 
gastrointestinal work-up at that time were considered to 
represent rather severe hyperthyroidism from a toxic goiter, 
for which the veteran received radiation treatment with I-
131.  Additional I-131 radiation treatment was given during 
hospitalization in August and September 1960.  The next 
clinical evidence of any significant gastrointestinal 
disability occurred at the veteran's period of terminal 
hospitalization in March and April 1994 at Ft Sanders Sevier 
Medical Center, when it was reported that there was a high 
probability of ischemic colitis.  

Although R. W. Morris, Jr., M.D., opined in an August 1997 
affidavit that the myocardial infarctions and other heart 
problems exhibited by the veteran were service connected, he 
did not indicate that such problems were manifested in 
service or within the first year after the veteran's 
separation from service.  At a September 1998 Regional Office 
hearing, Dr. Morris, appearing as a witness for the 
appellant, testified that he was unable to recall if there 
was evidence of heart disease shown in the service medical 
records.  

The Board notes that the appellant indicated in a July 1997 
affidavit that shortly after meeting the veteran in June 1946 
she had noticed he had indigestion problems, and that he 
continued to experience intestinal, bowel, and stomach 
problems the rest of his life.  She also provided testimony 
to that effect at Regional Office hearings held in March 1996 
and September 1998.  Additionally, one of her daughters 
indicated in a March 1997 affidavit that the veteran had 
experienced ongoing problems with his stomach and bowels.  
While the testimony provided by the appellant, along with the 
affidavits from her and her daughter regarding the veteran's 
gastrointestinal problems after service, are considered 
credible with regard to the veteran's subjective complaints 
and history, the record does not show that either the 
appellant or her daughter is a medical professional, with the 
training and expertise to provide clinical findings regarding 
any etiological relationship of the veteran's postservice 
gastrointestinal problems to service.  The Board notes that 
medical diagnoses involve questions that are beyond the range 
of common knowledge and experience.  Rather, they require the 
special knowledge and experience of a trained medical 
professional.  Consequently, the testimony and lay statements 
from the appellant and her daughter are not competent 
evidence for the purpose of showing a nexus between the 
veteran's postservice gastrointestinal problems and service.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992); 
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).  

Although Dr. Morris stated in his August 1997 affidavit that 
the veteran's gastrointestinal problems after service were 
directly related to battle conditions, service and the 
veteran's wounding in service, he provided no discussion as 
to how or why the postservice gastrointestinal problems were 
caused by incidents that occurred during service, whereas the 
clinical findings show that the gastrointestinal problems 
treated in 1959 were related to a severe hyperthyroid from a 
toxic diffuse goiter, which was apparently successfully 
treated with radiation, and that the ischemic colitis treated 
during the terminal hospitalization in March and April 1994, 
was due to mesentery atherosclerosis.  Hence, the Board does 
not find that Dr. Morris's statement concerning the etiology 
of the veteran's postservice gastrointestinal problems 
provides any significant probative value.  Nor do August 1997 
affidavits from C. L. Roach, M.D., (indicating that he 
concurred with the findings and diagnoses reported by Dr. 
Morris in his August 1997 affidavit), and J. W. Bradley, 
M.D., (indicating that he concurred with Drs. Morris and 
Roach in their assessments that the veteran's medical 
problems were service connected and contributed to his death) 
provide significant probative value because they offer no 
analysis or clinical findings to support their concurrences.  

The Board does find probative the January 1999 report of a 
VA.  The VA physician performed a thorough review of the 
veteran's claim file and concluded that the principle cause 
of the veteran's atherosclerosis was his smoking habit, which 
the physician determined had begun at an early age, was quite 
heavy, and was associated with chronic obstructive pulmonary 
disease, pulmonary fibrosis, and apparently hypertension.  
Contrary to statements by the appellant and her 
representative that indicated the physician was fabricating 
the veteran's smoking habit, the medical evidence in the 
claims file showed that the records pertaining to the 
veteran's period of hospitalization at Ft. Sanders Sevier 
Medical Center in September 1990 showed that the veteran a 
history of smoking a pack of cigarettes per day for 50 to 60 
years.  

Because the Board has determined after a careful review of 
all the evidence demonstrates that the veteran's 
cardiovascular and gastrointestinal disorders that were the 
immediate cause of his death began many years after service, 
service connection for the cause of the veteran's death is 
not warranted on the basis that those disorders had their 
origin in service.  

Malaria

Service medical records show that the veteran was initially 
treated for malaria in July 1943, with subsequent treatment 
provided in January 1944 and June 1944.  Review of the 
postservice medical evidence reveals no treatment for 
malaria, or residuals thereof.  

The appellant indicated in a July 1997 affidavit that she was 
fully informed of the veteran's malaria problems during 
service and that he continued to experience malaria problems 
every spring thereafter, with high temperatures requiring two 
to three days of bed rest.  She reported that sometimes he 
was practically "out of his mind."  The appellant's 
daughter, in her March 1997 affidavit, stated that the 
veteran had experienced attacks of malaria nearly every year.  
However, as noted above, the appellant and her daughter are 
not medical professionals, with the training and expertise to 
provide clinical findings establishing that the veteran had 
malaria after service.  Therefore, the testimony and lay 
statements from the appellant and her daughter are not 
competent evidence for the purpose of showing that the 
veteran had malaria at any time after service, or that his 
postservice cardiovascular and gastrointestinal disorders 
were related to the episodes of malaria treated in service.  
In fact, there is no medical evidence of record that 
demonstrates the veteran was ever treated or sought treatment 
for malaria after his discharge from service.  

Dr. Morris indicated in his August 1997 affidavit that the 
veteran had contracted malaria in service and continued to 
experience residuals (febrile episodes) thereafter.  Dr. 
Roach stated in his August 1997 affidavit that he concurred 
with Dr. Morris's findings and diagnosis, and Dr. Bradley 
stated in his August 1997 affidavit that he concurred with 
Drs. Morris and Roach.  However, the Board notes that neither 
Dr. Morris, Dr. Roach, nor Dr. Bradley submitted any medical 
evidence showing that they had ever treated the veteran for 
malaria or residuals thereof.  Rather, the Board notes that 
Dr. Morris's statement appears to be based on history 
provided by the appellant.  Nor do those three physicians 
offer any analysis or clinical evidence that serves to show 
how the veteran's malaria episodes in service were related to 
the cardiovascular and gastrointestinal disorders manifested 
many years after service.  In the absence of any clinical 
findings establishing that the veteran was treated for 
malaria or residuals thereof subsequent to service, the Board 
does not find that those affidavits provide any probative 
value.  

The Board does find probative the analysis provided in the 
January 1999 report by the VA physician, who was unable to 
identify any clinical evidence demonstrating the presence of 
malaria after service after reviewing the claims file.  He 
also noted that he could find no evidence in the literature 
or texts that indicated malaria is a contributing factor to 
the long, slow process of atherosclerosis, with the attendant 
myocardial infarctions, congestive failure, and 
cardiomyopathy.  He concluded, therefore, that malaria was 
not a contributing factor in the development of the veteran's 
postservice cardiovascular problems.  He further concluded 
that because the evidence showed that the veteran's 
gastrointestinal problems in 1959 were related to 
hyperthyroidism with toxic diffuse goiter, which resolved 
with treatment, and the acute event of ischemic bowel 
syndrome in March 1994 was secondary to atherosclerosis, the 
likelihood for a recurrent malaria state causing the 
veteran's gastrointestinal problems was virtually nil.  

The Board finds that the weight of the evidence demonstrates 
that the veteran's service connected malaria did not recur 
after service and was neither a causative factor in his death 
nor a factor in the development of the cardiovascular and 
gastrointestinal disorders that caused his death.  

PTSD

The appellant indicated in a July 1997 affidavit that the 
veteran had told her about traumatic events to which he was 
exposed during his period of military service, and she stated 
that during his lifetime he suffered severe depression and 
guilt and would become emotional with crying and expressing 
guilt.  The appellant's daughter indicated in her March 1997 
affidavit that the veteran suffered stress from his hearing 
problems and wounds in service.  

The service medical records show no complaint or finding of 
any psychiatric disorder. 

Postservice medical evidence includes the following: a March 
1949 VA examination that revealed no indication of any 
psychiatric disorder; a November 1961 VA psychological 
evaluation in which the examiner opined that the veteran had 
a schizoid personality; a July 1977 VA psychiatric 
examination that revealed no mental disorder; and a private 
medical record from J. W. Sledge, M.D., that noted the 
appellant's daughter had indicated the veteran was 
experiencing some depression concerning the death of a 
grandson.  The Board notes that the evidence dated prior to 
the veteran's death makes no mention of any psychiatric 
complaints or problems related to his period of military 
service.  

In his August 1997 affidavit, Dr. Morris stated that the 
veteran developed PTSD in service as a result of traumatic 
events to which he was exposed.  Dr. Roach stated in his 
August 1997 affidavit that he concurred with Dr. Morris's 
findings and diagnosis, and Dr. Bradley stated in his August 
1997 affidavit that he concurred with Drs. Morris and Roach.  
However, the Board notes that neither Dr. Morris, nor Dr. 
Roach, nor Dr. Bradley submitted any medical evidence showing 
that they had ever treated the veteran for a psychiatric 
disorder.  Nor do they offer any clinical evidence showing 
that the veteran was ever treated for or diagnosed with PTSD 
during his lifetime.  Hence, in the absence of any clinical 
findings demonstrating that the veteran was treated for PTSD 
during his lifetime, the Board does not believe those 
affidavits provide any probative value.  

Although the appellant's representative has argued that the 
1961 opinion by a VA psychologist was invalid because a 
psychologist cannot make a psychiatric diagnosis, it is well 
settled that a psychiatrist is competent to give such 
diagnosis. 

While the VA physician who conducted the January 1999 
evaluation of the veteran's claims file carefully reviewed 
the psychiatric evidence of record and the various affidavits 
in the file, he was unable to find clinical findings 
indicating that the veteran had PTSD; therefore, he concluded 
that the likelihood that the veteran had PTSD was highly 
doubtful.  The physician went on to observe that he did not 
know of an epidemiological study which was universally 
acceptable in regards to proof by cardiologists as showing 
PTSD to be a causative factor for hypertension, 
atherosclerosis disease, congestive heart failure, or 
myocardial infarction (which had been quite frequently 
researched over the years in regards to a coronary prone 
personality).  

Because Dr. Morris has not offered clinical findings to 
support his conclusion that the veteran had PTSD, or to 
support a finding that even if the veteran had PTSD that 
psychiatric disorder contributed materially or substantially 
to cause his death from cardiovascular and gastrointestinal 
disorders, the Board does not find that his affidavit, nor 
those from Drs. Roach and Bradley provide significant 
probative value with regard to establishing that the veteran 
had a psychiatric disorder that was related to his period of 
military service and which was a factor in causing his death.  

Therefore, after considering the evidence presented, the 
Board concludes that the weight of that evidence is against 
the appellant's claim that the veteran had an acquired 
psychiatric disorder, including PTSD, that was related to 
service and which materially or significantly contributed to 
cause his death.  


II.  Entitlement to Dependents' Educational Assistance 
Benefits

For the purposes of Dependents' Educational Assistance under 
Chapter 35 of Title 38 of the United States Code, the child, 
spouse or surviving spouse of a veteran or serviceperson will 
have basic eligibility (1) if the veteran was discharged from 
service under conditions other than dishonorable, or died in 
service, and either has a permanent and total service-
connected disability; or had a permanent and total service-
connected disability at the date of death; or (2) if the 
veteran died as a result of a service-connected disability.  
The service-connected disability or death must have been the 
result of active military, naval, or air service on or after 
April 21, 1898.  38 C.F.R. § 3.807; See also 38 U.S.C.A. 
§ 3501.  

Where the law and not the evidence is dispositive of a claim, 
it should be denied, or the appeal to the Board terminated, 
because of the absence of legal merit or the lack of 
entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 
426, 430 (1994).  

The Board finds that the law and not the evidence is 
dispositive as to the appellant's claim for entitlement to 
dependents' educational assistance benefits.  The veteran 
served from July 1941 to April 1947 and was honorably 
discharged.  At the time of death, he had established service 
connection for bilateral defective hearing, residuals of 
malaria, a residual scar from a shell fragment wound of the 
left deltoid region, and a residual scar from a shell 
fragment wound of the right lower extremity, but he had not 
established a permanent and total disability rating.  Section 
I of this decision found that service connection was not 
warranted for the cause of the veteran's death.  The veteran 
did not die in service, nor did he die as the result of a 
service-connected disability.  Because the criteria of 
38 C.F.R. § 3.807 are not met with regard to establishing the 
appellant's entitlement to basic eligibility for dependents' 
educational assistance benefits under Chapter 35, Title 38, 
United States Code, her claim lacks legal merit and 
entitlement under the law.  Consequently, it must be 
terminated.  

ORDER

Service connection is denied for the cause of the veteran's 
death.  

The claim of entitlement to dependents' educational 
assistance benefits, under Chapter 35, Title 38, United 
States Code is dismissed.  



		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals



 

